PER CURIAM.
The judgment was clearly against the weight of the evidence. In the letter of May 7, 1907, to the Metropole Construction Company, it is stated that the work was done on the order of Mr. Livingston, not of the defendant, as the witness Smith testified upon the trial. The attempted explanation by this witness as to why such statement was made, and what part Livingston took in the transaction, is not clear, and does not account for the contradiction. The judgment should be reversed, and a new trial ordered, with costs to appellant to abide the event.